— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education, Carmel Central School District, dated October 17, 1983, which, after a hearing, found petitioner guilty of certain charges and terminated his employment.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The hearing officer’s determination, which turned on the issue of credibility, was supported by substantial evidence and will, therefore, not be disturbed (Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Wiener v Gabel, 18 AD2d 1025). The *797hearing officer gave little probative value to polygraph results because he concluded that the questions were posed in such a contrived way that petitioner’s answers could register as truthful and yet that truthful answers would not necessarily be evidence of his innocence of the particular charge preferred. We cannot say, as a matter of law, that the hearing officer erred in making that determination.
Petitioner was not deprived of due process when the Board of Education reversed the hearing officer’s determination as to 2 of the 12 charges involved (which two charges were essentially cumulative) and, without making new findings of fact, followed the hearing officer’s recommendation and terminated petitioner’s employment. Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.